Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
Applicant’s amendment filed 06 Mar. 2022 has been entered.  
Examiner accepts applicant’s explanation that the copolymer (A) comprises three copolymers, thus overcoming the 112b rejection in the Office Action mailed 25 Aug. 2021. 
Applicant’s argues Markert teaches the use of his composition for the heat sealing of metal to synthetic resins, with no motivation to use his composition to heat seal two metal foils.
However, Markert teaches (col. 8, lines 18-26):
The heat sealable coating compositions of the invention obviously can be used to heat seal like materials, or similarly acting materials.  However, this can frequently also be done satisfactorily with prior art coating compositions.
The coating compositions of the invention lend themselves to the heat sealing of metal substrates, for example, and in particular of aluminum, to a number of commonly used synthetic resins…
Further, Markert teaches (col. 7, lines 33-38 and col.7, lines 47-49):


They can be applied to a wide variety of substrates, including, for example, metals, plastics, glass, paper and textiles.

Markert teaches that his composition can be used to seal metal substrates, and his composition can be used to seal like materials.  Therefore, one of ordinary skill in the art would have a reasonable expectation of success in using Markert’s composition to heat seal two metal foils.
Further, there is no disclosure in Markert that teaches away from using his composition to heat seal two metal layers.  It is noted that in order to “teach away,” a reference must criticize, discredit, or otherwise discourage the claimed solution.  See Keller, 642 at 426; see also In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).  There is no such teaching in Markert or any evidence that using his composition to laminate two metal layers would not provide the required seal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent  Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787